Citation Nr: 1332564	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-41 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a low back disorder.  

2.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from April to May 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, in which the RO found that the claim for service connection for narrowing of the interspace at L1-L2, lumbar spine, remained denied because the evidence submitted was not new and material. 

In October 2010, the appellant testified before a Decision Review Officer (DRO) at the RO.  In September 2012, the appellant testified before the undersigned Acting Veterans Law Judge via videoconference.  Transcripts of both hearings are of record.  

The RO addressed the claim for service connection for osteoarthritis and post-operative change, formerly diagnosed as narrowing of the interspace at L1-L2, on the merits in November 2010, August 2011, and September 2011 supplemental statements of the case (SSOCs).  Regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, this matter on appeal has been characterized as reflected on the title page.

The Board has reviewed the appellant's Virtual VA file and finds that it does not include any additional relevant documents.

The Board's decision reopening the claim for service connection for a low back disorder is set forth below.  The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  In a November 2002 rating decision, the RO continued the denial of the claim for service connection for narrowing of the interspace at L1-L2, lumbar spine, finding that the evidence submitted was not new and material.  Although notified of the denial in a November 2002 letter, the appellant did not initiate an appeal.  

3.  Evidence associated with the claims file since the November 2002 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's November 2002 rating decision denying the request to reopen the claim for service connection for narrowing of the interspace at L1-L2, lumbar spine, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013).

2.  As pertinent evidence received since the November 2002 denial is new and material, the criteria for reopening the claim for service connection are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Given the favorable disposition of the request to reopen the claim for service connection for a low back disorder, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

Analysis

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Thus, the definitional statute makes a clear distinction between those who have served on active duty and those who have served on active duty for training.  The United States Court of Appeals for Veterans Claims (Court) has held that this statute, in effect, means that an individual who has served only on active duty for training must establish a service connected disability in order to achieve veteran status and to be entitled to compensation.  Furthermore, unless a claimant has established status as a veteran, neither the presumption of soundness nor the presumption of aggravation is applicable.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Nor is the claimant entitled to the benefit of the legal presumptions pertaining to service connection for certain diseases and disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309, Biggins v. Derwinski, 1 Vet App. 474, 478 (1991).

To show aggravation, a claimant who served only on ACDUTRA has the burden to demonstrate that he experienced a permanent increase in disability beyond the natural progress of that disease or injury during his period of ACDUTRA.  See Donellan v. Shinseki, 24 Vet. App. 167, 174 (2010).  

Although an ACDUTRA claimant does not need to show that his training proximately caused the worsening of his preexisting disability, the definition of aggravation in 38 U.S.C.A. § 1153 incorporated by 38 U.S.C.A. § 101(24) requires that an ACDUTRA claimant establish that there was a causal relationship between the worsening of the claimant's preexisting condition and his ACDUTRA.  See Donellan v. Shinseki, 24 at 167.

As an initial matter, the RO has previously reported that the Veteran served on active duty in April and May 1973.  However, his Form DD 214 clearly indicates that the appellant's current active service was active duty for training.  Although the May 1973 Medical Board report states that the recruit had about four weeks of active duty and the Medical Board report cover sheet indicates by marked box that the appellant's duty status was active duty Marine Corps recruit, the Board finds the Form DD 214 more probative.  It is significant to note that the Medical Board cover sheet does not provide a box to mark for ACDUTRA, but it does provide two different boxes for active duty Marine Corps and active duty Marine Corps recruit.  The Medical Board cover sheet reflects that the appellant was discharged from the Marine Corps Reserve by reason of "unsuitability."

In September 1974, the appellant filed his initial claim for service connection for a back injury.  The claim was denied in an October 1975 rating decision.  The appellant has since attempted to reopen his claim for service connection on several occasions, with additional denials of the claim in December 1983, November 1987, December 1999, and November 2002.  

Although notified of the November 2002 rating decision by letter in November 2002, the appellant did not initiate an appeal; hence, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In addition, no new and material evidence was received within one year of the November 2002 rating decision.  See 38 C.F.R. § 3.156(b).

The appellant most recently sought to reopen his previously denied claim for service connection for a low back disorder in March 2009.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the November 2002 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA must not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead must examine and determine if it could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The evidence of record at the time of the November 2002 rating decision included the appellant's service treatment records, which reflect a normal clinical evaluation of the spine on pre-enlistment examination in November 1972.  During service, the appellant complained of low back problems, and described a pre-service injury to the low back.  A Medical Board rendered a diagnosis of psychophysiological musculoskeletal reaction, moderate, existed prior to entry.  The Medical Board indicated by marked box that this condition was not aggravated by service, and recommended that the appellant be discharged as unsuitable for service.  Post-service medical evidence of record at the time of the November 2002 rating decision included evidence of complaints regarding and treatment for low back pain with diagnoses of spinal stenosis, coccydynia, lumbar spondylolisthesis, and chronic degenerative joint disease (DJD) in the lumbar spine.  The RO indicated in the November 2002 rating decision that the medical evidence submitted was not new and material because it did not show that the appellant's back condition was a result of military service or was aggravated beyond its natural progression by military service.  

Evidence associated with the claims file since the November 2002 rating decision includes a March 2009 letter from Dr. M.W.F.  This physician wrote that the appellant reported initially injuring his back while in boot camp in March 1973, with ongoing problems which had worsened over the years.  Dr. M.W.F. reported performing lumbar spine surgery on the appellant in January 2004.  The physician stated, "I believe that if he had not injured his back in 1973 that he would not likely have subsequently required surgery in 2004.  He has had problems ever since that time in 1973 and I believe that his ongoing pain and problems in the future are related to the incident in the service in 1973."  

The March 2009 opinion from Dr. M.W.F. is new in that it was not previously considered in the November 2002 rating decision.  The evidence is also material in that it relates to an unestablished fact necessary to substantiate the claim, that is, a relationship between the appellant's current low back disorder and service.  According to his Form DD 214, the appellant entered into ACDUTRA in April 1973.  While Dr. M.W.F. reported that the appellant injured his back in boot camp in March 1973, the appellant's service personnel records verify that he enlisted in the Marine Corps Reserves in March 1973, and his Form DD 214 reflects a date of rank in March 1973.  In any event, this opinion relates the Veteran's current back problems to his reported 1973 in-service injury.    

Considering the Court's holding in Shade, the Board finds that this evidence raises a reasonable possibility of substantiating the claim.  Thus, the claim must be reopened.  Further, as indicated above, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus, 3 Vet. App. at 512-513.  

Therefore, as new and material evidence has been received, the claim for service connection for a low back disorder is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received; the issue of entitlement to service connection for a low back disorder is reopened.  


REMAND

Remand is required to obtain an additional medical opinion in this case.  

The appellant asserts that he has a current back disorder related to service.  In particular, he reports suffering injuries when performing "standing sit-ups" when he failed to catch himself and hit the ground and when he was forced to complete the exercise by being "slammed" to the ground by fellow service members.  

On his November 1972 pre-enlistment examination, clinical evaluation of the spine was normal; however, evidence of record indicates that the appellant had a back injury prior to service.  In a December 4, 1972 Report of Medical History, the appellant reported recurrent back pain.  The examiner commented that his back was "NCD" (not considered disabling).  On April 10, 1973, the appellant was evaluated for a history of a lower lumbar back problem.  He reported muscle spasms in his back which were treated prior to entry into service.  He stated that, in November 1972, he suffered left back pain while lifting "chicken crates."  A May 1973 Medical Board report notes that the appellant complained of persistent low back pain caused by work or physical exercise.  He described similar symptoms prior to enlistment, and claimed he had an injury after his enlistment physical examination but prior to reporting for active duty.  Physical examination, neurological examination, and indicated laboratory examinations (including X-rays of the back) were within normal limits except for subjective pain during back motion and minimal narrowing of the L1-L2 interspace on X-ray.  The psychiatrist commented that the appellant was actively seeking a discharge and seemed disappointed when he was informed that there was no evidence of organic disease.  The Medical Board's diagnosis was psychophysiological musculoskeletal reaction, moderate, existed prior to entry.  The Medical Board indicated by marked box that this condition was not aggravated by service, and recommended that the appellant be discharged as unsuitable for service.  

The appellant has been afforded two VA examinations to evaluate his claimed low back disorder.  On VA examination in July 2010, the examiner noted the appellant's report of injury during service when he was doing "standing sit-ups" and missed his hands, but commented that this injury was undocumented in the service records.  The appellant did report pulling his back in 1972 when moving chicken crates.  He also described being slammed down to the ground around 20 times to complete his repetitions of "standing sit-ups" as he was having difficulty completing the exercise.  The examiner added that there was also no documentation of this in the service treatment records.  X-ray revealed osteoarthritis and postoperative change with no change from June 2009.  The VA examiner's impression was lumbar degenerative disc and degenerative joint disease.  The examiner was asked to respond to several questions.  In response to whether there was evidence to clearly and unmistakably show that the appellant had a back disability which existed prior to service, the examiner opined that the evidence did show that there was a back injury prior to active duty, as noted in the Medical Board findings.  He also cited the appellant's history of recurrent back pain as reported in December 1972 and noted that there was an indication of liability against the company, although the appellant had not allowed legal records to be provided.  In response to the question of whether there was aggravation of the condition during the period of service, the examiner commented that the X-rays that were taken initially in service indicated an L1-L2 problem and the Veteran ended up with an L5-S1 problem.  The examiner opined that, without findings of the alleged incident noted in service, it was less likely than not that there was any aggravation related to the appellant's minimal service.  The examiner also noted that the Veteran had a congenital problem at L5-S1 which indicated a possible instability.  In response to whether there was evidence of a new disability other than the pre-existing disability based on the post-service May 1973 evidence, the examiner commented that the May 1973 post-service X-ray indicated that the L5-S1 sacral base misalignment was related to the congenital finding of spina bifida occulta and there was no compression fracture on subsequent X-rays of L5.  Therefore, he opined that this was not a new finding related to his claimed disability.  The examiner concluded by opining that it was at least as likely as not that the appellant had chronic disability, but it was felt not to be related to or aggravated by service.  

In July 2011, the appellant was afforded another VA examination to obtain an opinion as to whether there was evidence of a separate disability, i.e. compression fracture, separate from the appellant's pre-existing back condition.  The examiner responded that the chiropractic notes from 1973 noted sacaralization of L5-S1 and a "possible" recent compression fracture, but there was also a congenital abnormality at the sacral base.  Therefore, she opined that there was no definite evidence of an actual compression fracture according to these records.  She commented that the subsequent X-rays/MRI after 1983 did not show evidence of a prior compression fracture.  Therefore, she opined that there was no separate disability as there had not been any clinical representation based on multiple X-rays that had been obtained over the years of prior fracture.  

While the July 2010 VA examiner opined that the appellant had a back injury prior to service, he did not clearly address whether it was the appellant's current low back disorder which existed prior to service.  In this regard, the appellant has reported that he only pulled a muscle prior to entry into service.  Additionally, his opinion regarding in-service aggravation appears to have been based on the absence of documentation of the reported in-service injuries in the service treatment records.  However, the appellant is competent to describe these in-service injuries.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the absence of evidence in the service medical records to provide a negative opinion).  The July 2011 VA examiner also did not adequately address whether the appellant's current low back disorder existed prior to service and, if so, was aggravated by service.  Also, neither medical examiner adequately addressed whether the appellant has a congenital disease of the lower back which was aggravated during service or a congenital defect of the back which was subject to superimposed disease or injury during service resulting in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990).  

Because VA undertook to provide a VA examination to evaluate the claimed low back disorder, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, the Board finds that a supplemental opinion is in order.  

Remand is also required to obtain outstanding treatment records which are potentially pertinent to the claim for service connection.  In January 1987, the appellant reported being treated at the Hot Springs VA Medical Center (VAMC) from September 1983 to August 1984.  In a May 2002 letter to his senator, the appellant reported being treated at the Reno VAMC in November 1975; at the Big Springs VAMC in May 1976; and at the Seattle VAMC from September 1983 to June 1984.  He also reported treatment at the Fort Meade VAMC in 1995.  In a March 2001 form completed in conjunction with a claim for Social Security Administration (SSA) benefits, the appellant reported treatment at the Fort Meade and Sioux Falls VAMCs in 1995.  

While treatment records regarding hospitalization at the Hot Springs VAMC from September to November 1983 are of record, there is no indication that the RO requested more recent treatment records from this facility.  Additionally, while the claims file includes treatment records from the Sioux Falls VAMC dated in June 2009, there is no indication that the RO requested treatment records from this facility dated in 1995, or requested records from the other identified VA facilities.  Any outstanding pertinent treatment records from these VA facilities should be obtained on remand.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Although the appellant reported during the October 2010 hearing that, when he left the Fort Meade VAMC he was told his records could not be located, the AMC/RO should nevertheless make an effort to obtain any outstanding pertinent treatment records from this facility on remand.  

In an October 2000 letter, the appellant's chiropractor, B.E.J., stated that he had treated the appellant three times in 1994 and X-rays had been taken.  Two records dated in May 1994 and one record dated in June 2000 were provided; however, no additional treatment records or X-ray reports from this chiropractor are of record. 
During the July 2011 VA examination, the appellant reported that he was currently following with Dr. S.W.E.  He also stated that he still followed with Dr. T. and was going to be set up to see a specific chiropractor to treat his ongoing back pain.  He reported having previously seen a chiropractor in April 2006.  Records from Dr. T. and chiropractic records dated in April 2006 have not been associated with the claims file.  

With the exception of a December 2009 prescription, a July 2011 after-visit summary, and a July 2011 referral summary, the most recent treatment records from Dr. S.W.E. associated with the claims file are dated in May 2009.  The appellant's statements made during the July 2011 VA examination, as well as the December 2009 prescription, suggest that additional treatment records from this physician are available.  

The claims file also includes a July 2011 patient ledger from a private chiropractor, T.J.R., indicating that the appellant received treatment that month regarding his spine.  Records from this chiropractor, however, have not been obtained.    

On remand, the AMC/RO should attempt to obtain any outstanding pertinent treatment records from B.E.J., Dr. T., Dr. S.W.E., and T.J.R., as well as any chiropractic records dated in April 2006.  See 38 C.F.R. § 3.159(c)(1) (2013).  

Finally, there is some indication that legal action was taken with respect to the appellant's reported pre-service injury, as the appellant reported during his May 1973 Medical Board examination that litigation against the company where he was employed at the time of his pre-service injury might be pending.  While the RO previously asked the appellant to provide records or a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), regarding his workman compensation case in December 2009, as the claim is being remanded, the appellant should be given another opportunity to submit sufficient evidence to allow VA to obtain records regarding any litigation surrounding the appellant's 1972 injury.  


Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for his low back disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for: (1) records from the Hot Springs VAMC, dated since November 1983; (2) records from the Reno VAMC, to include records dated in November 1975; (3) records from the Big Springs VAMC, to include records dated in May 1976; (4) records from the Seattle VAMC, to include records dated since September 1983; (5) records from the Fort Meade VAMC, to include records dated since 1995; (6) records from the Sioux Falls VAMC, to include records dated since 1995; (7) any additional records, to include X-ray reports, from B.E.J., to include all records dated in 1994; (8) treatment records from Dr. S.W.E., dated since May 2009; (9) treatment records from Dr. T., as identified during the July 2011 VA examination; (10) chiropractic treatment records dated in April 2006, as referenced during the July 2011 VA examination; and (11) records from T.J.R., dated in and since July 2011.

The appellant should also be asked to submit, or provide necessary identifying information and releases to allow VA to obtain on his behalf, records regarding any litigation surrounding his 1972 injury.  

If any identified records are not obtainable (or none exist), the appellant and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file or Virtual VA e-folder, forward the claims file to the physician that conducted the July 2011 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify any low back disorders (to include tailbone disorders) present at any time since March 2009, to include osteoarthritis, lumbar degenerative disc disease, and/or lumbar degenerative joint disease.  

In regard to EACH diagnosed condition, the examiner should specifically provide an opinion as to whether the condition pre-existed service.  IF SO, the examiner should ALSO provide an opinion as to whether the condition permanently increased beyond its natural progression during service.  

If the examiner finds that the appellant has any current low back disorder which did not pre-exist service, she should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the condition was incurred or aggravated as a result of service.

The examiner should also provide an opinion as to whether the appellant has a congenital disorder of the low back.  If so, she should state whether EACH such disorder is a disease or defect.  For any congenital disease of the low back, she should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the condition was aggravated by service beyond its natural progression.  For any congenital defect of the low back, she should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the condition was subject to a superimposed disease or injury during the active service that resulted in disability.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, her attention is drawn to the following:

* The appellant has reported injuring his back during service when he did not catch himself while performing a "standing sit-up" and also being "slammed" to the ground to complete this exercise.    
* On his November 1972 pre-enlistment examination, clinical evaluation of the spine was normal.  
* In a December 4, 1972 Report of Medical History, the appellant reported recurrent back pain.  The examiner commented that his back was "NCD" (not considered disabling).  On the same date, the examining physician signed the appellant's November 1972 pre-enlistment examination, certifying that no disqualifying defects or communicable diseases were noted on that date.  Another stamp on the pre-enlistment examination report reads "Trainability Limited."  The summary of defects and diagnoses notes only a vision defect.  
* On April 10, 1973, the appellant was evaluated for a history of a lower lumbar back problem.  He reported muscle spasms in his back which were treated prior to entry into service.  He stated that, in November 1972, he suffered left back pain while lifting "chicken crates."  The impression was low back pain versus lumbosacral syndrome.  
* An April 17, 1973 record notes Scheurmann's disease and narrowing of the L1-L2 disc space.  The examiner noted that these conditions should not be symptomatic and physical examination was normal.  Another record from later that month notes osteochondritis at L5.  
* A May 1973 Medical Board report notes that the appellant complained of persistent low back pain caused by work or physical exercise.  He described similar symptoms prior to enlistment, and claimed he had an injury after his enlistment physical examination but prior to reporting for active duty.  Physical examination, neurological examination, and indicated laboratory examinations (including X-rays of the back) were within normal limits except for subjective pain during back motion and minimal narrowing of the L1-L2 interspace on X-ray.  The psychiatrist commented that the appellant was actively seeking a discharge and seemed disappointed when he was informed that there was no evidence of organic disease.  The Medical Board's diagnosis was psychophysiological musculoskeletal reaction, moderate, existed prior to entry.  The Medical Board indicated by marked box that this condition was not aggravated by service, and recommended that the appellant be discharged as unsuitable for service.  
* In May 1973, 10 days after separation from service, the appellant was treated by a private chiropractor for complaints which included low back pain.  He described sudden and severe low back pain while lifting a crate of chickens which was frozen to the ground at work in November 1972.  X-rays taken at that time revealed a slight "S" shape curvature of the back; severe misalignment between L5 and the sacral base, causing a pinching of the nerve and severe compression of the disc resulting in the appellant's pain and disability; a congenital abnormality of the sacral base causing instability; and a possible recent compression fracture to the anterior body of L5.  The chiropractor noted that there was also a listing of the pelvis to the right side due to a shortness of the right leg, which was also contributing to the curvature and instability of the spine.  He also stated that there was no evidence of arthritic changes occurring to any of the vertebrae.  
* A Hospital Summary regarding treatment at the Hot Springs VAMC from September to November 1973 indicates that X-rays of the lumbar spine showed evidence of narrowing of the L5-S1 intervertebral disc space and minimal anterior wedging of L1-L2, post-traumatic changes and a sizeable spur extending from the upper anterior section of L4, and spina bifida occulta of S1.  
* In an October 2000 letter, the appellant's chiropractor, B.E.J., reported that 1994 X-rays of the appellant's low back showed an old compression fracture at T12-L1 which might have been caused some time ago; a lumbarization of the first sacral segment, which is usually a congenital problem; and spondylo, for which there were different theories as to the cause, including a congenital condition and an injury or trauma causing fracture.  B.E.J. stated that, since a bone scan had not been completed, the "best estimate" he could give was that the appellant "may have been injured while in service."  B.E.J. added that any type of fall or blow to the buttocks or tailbone area may have caused a fracture to his vertebrae, or he may have had this condition since birth.   
* An April 2002 private treatment record reflects that the appellant complained of tailbone discomfort which had been bothering him "off and on" for years since an in-service injury in the 1970s.  X-ray showed a small chip off the tip of the coccyx.  The physician commented that it was difficult to tell whether this was old or new.  The assessment was coccydynia, most likely secondary from an old fracture.  
* In January 2004, the appellant underwent L5-S1 decompressive laminectomy (Gill procedure), right L5 diskectomy, posterior spinal fusion of L5-S1 with Osteonics pedicle screws, and bilateral local autograft fusion of L5-S1.  
* In March 2009, Dr. M.W.F. wrote, "I believe that if [the appellant] had not injured his back in 1973 that he would not likely have subsequently required surgery in 2004.  He has had problems ever since that time in 1973 and I believe that his ongoing pain and problems in the future are related to the incident in the service in 1973."  
* On VA examination in July 2010, the examiner summarized the pertinent service treatment records and commented that Scheurmann's disease, as noted in service, is basically juvenile kyphosis which is forward bending of the thoracic spine and narrowing of the L1-L2 disc spaces.  He noted that osteochondritis, as diagnosed in April 1973, is inflammation of the cartilage.  X-ray revealed osteoarthritis and postoperative change with no change from June 2009.  The VA examiner's impression was lumbar degenerative disc and degenerative joint disease.  
* The July 2010 VA examiner was asked to respond to several questions.  In response to whether there was evidence to clearly and unmistakably show that the appellant had a back disability which existed prior to service, the examiner opined that the evidence did show that there was a back injury prior to active duty, as noted in the Medical Board findings.  He also cited the appellant's history of recurrent back pain as reported in December 1972 and noted that there was an indication of liability against the company, although the appellant had not allowed legal records to be provided.  In response to the question of whether there was aggravation of the condition during the period of service, the examiner commented that the X-rays that were taken initially in service indicated an L1-L2 problem and the appellant ended up with an L5-S1 problem.  The examiner opined that, without findings of the alleged incident noted in service, it was less likely than not that there was any aggravation related to the appellant's minimal service.  The examiner also noted that the appellant had a congenital problem at L5-S1 which indicated a possible instability.  In response to whether there was evidence of a new disability other than the pre-existing disability based on the post-service May 1973 evidence, the examiner commented that the May 1973 post-service X-ray indicated that the L5-S1 sacral base misalignment was related to the congenital finding of spina bifida occulta and there was no compression fracture on subsequent X-rays of L5.  Therefore, he opined that this was not a new finding related to his claimed disability.  The examiner concluded by opining that it was at least as likely as not that the appellant had chronic disability, but it was felt not to be related to or aggravated by service.  
* During the October 2010 DRO hearing, the appellant indicated that, while he injured himself in 1972 when he slipped while unloading chicken crates, he only suffered a pulled muscle.  He again described in-service injuries to his low back resulting from completing "standing sit-ups."  He stated that he still had problems with tailbone damage from these injuries.  
* In July 2011, the appellant was afforded another VA examination to obtain an opinion as to whether there was evidence of a separate disability, i.e. compression fracture, separate from the appellant's pre-existing back condition.  The examiner responded that the chiropractic notes from 1973 noted sacaralization of L5-S1 and a "possible" recent compression fracture, but there was also a congenital abnormality at the sacral base.  Therefore, she opined that there was no definite evidence of an actual compression fracture according to these records.  She commented that the subsequent X-rays/MRI after 1983 did not show evidence of a prior compression fracture.  Therefore, she opined that there was no separate disability as there had not been any clinical representation based on multiple X-rays that had been obtained over the years of prior fracture.  

In rendering the requested opinion, the examiner must consider the appellant's history of post-service accidents, as documented in the record.  In this regard, an October 1995 treatment record from the South Dakota Human Services Center indicates that the appellant had a history of multiple motor vehicle and motorcycle accidents, including an accident at age four in which he suffered a right hip fracture and bilateral clavicle fractures.  A May 1994 record documents that the appellant fell onto his hands and knees when stepping over a water soaked log, with low back pain on the right side since.  He denied any previous injuries.  During VA treatment in June 2009, the appellant reported being involved in a motor vehicle accident shortly after his 2004 surgery, with back pain since.  An April 2005 record from Dr. M.W.F. notes that the appellant was involved in a motor vehicle accident in August 2004, with the subsequent onset of problems in his neck and shoulders with associated headaches.  

The examiner must also consider the appellant's reports of in-service injuries to the low back while performing "standing sit-ups" as described.  The examiner is instructed, for the purpose of providing an opinion, to assume that the appellant did indeed suffer injuries to the low back while performing "standing sit-ups" as he claims-the credibility of such statements is a question for the Board to address at the time a final decision is rendered.  The examiner should also consider the appellant's reports of back problems since being discharged from service, as made, for example, during the September 2012 hearing.  

The examiner MUST provide a complete rationale for all opinions provided.  

If further examination of the appellant is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the appellant and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


